                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   AIDAN S., BY AND THROUGH PARENT                                   CIVIL ACTION
   AND NATURAL GUARDIAN CRYSTAL
   WINTERBOTTOM, AND CRYSTAL                                         NO. 19-256
   WINTERBOTTOM IN HER OWN
   RIGHT

              v.

   ARGIE FAFALIOS, SABOLD
   ELEMENTARY SCHOOL, AND
   SPRINGFIELD SCHOOL DISTRICT


                                                             ORDER

          AND NOW, this 14th day of February, 2020, upon consideration of Motion of

Defendant, Argie Fafalios, to Dismiss Count V of the Second Amended Complaint (ECF 26) and

the Response thereto (ECF 27), and for the reasons given in the accompanying Memorandum, it

is hereby ORDERED that the Motion to Dismiss is GRANTED, as to all Defendants, and with

prejudice.



                                                              BY THIS COURT:

                                                              s/ Michael M. Baylson
                                                              ______________________________
                                                              MICHAEL M. BAYLSON
                                                              United States District Court Judge


O:\CIVIL 19\19-256 S. v Fafalios\19cv256 Fafalios MtD 2 Order.docx
